


Exhibit 10.1

 

EXECUTION COPY

EMPLOYMENT AGREEMENT
AMENDMENT NO. 1

 

This Amendment No. 1 (this “Amendment”) to the Employment Agreement, dated
September 29, 2006 (the “Employment Agreement”), among UAL Corporation, a
Delaware corporation (“UAL”), United Air Lines, Inc., a Delaware corporation
(“UA”, UAL and UA sometimes collectively referred to herein as “United”), and
Peter D. McDonald (the “Executive”) is made as of this 15th day of May, 2008.

 

WHEREAS the Executive recently assumed a new role with United as its Executive
Vice President and Chief Administrative Officer and will no longer serve as
United’s Executive Vice President and Chief Operating Officer;

 

WHEREAS United desires to continue the employment of the Executive in such new
role and to continue to benefit from the Executive’s services, and the Executive
desires to continue such employment, on the terms and conditions hereinafter set
forth;

 

WHEREAS United and the Executive also wish to amend the Employment Agreement in
order to address the requirements of Section 409A of the Code;

 

WHEREAS, pursuant to Section 10(e) of the Employment Agreement, the Employment
Agreement may be modified or amended by a writing signed by United and the
Executive; and

 

WHEREAS, pursuant to Section 10(n) of the Employment Agreement, United may make
necessary amendments to the Employment Agreement for the limited purpose of, and
solely to the extent necessary to avoid imposition of penalties and additional
taxes upon the Executive under Section 409A of the Code;

 

NOW THEREFORE, for good and valuable consideration, which is hereby acknowledged
and agreed by the undersigned, each of UAL, UA and the Executive (each a
“party”) agrees as follows (capitalized terms not otherwise defined herein shall
have the meaning assigned thereto in the Employment Agreement):

 

1.             Amendment to Section 1(a).  Section 1(a) of the Employment
Agreement shall be amended and restated in its entirety to read as follows:

 

“Subject to all of the terms and conditions of this Agreement, United agrees to
continue to employ the Executive as its Executive Vice President and Chief
Administrative Officer for the Employment Period (as defined in Section 2) and
the Executive agrees to remain employed by United during such period.”

 

2.             Amendment to Section 1(b).  The first sentence of Section 1(b) of
the Employment Agreement shall be amended and restated in its entirety to read
as follows:

 

--------------------------------------------------------------------------------


 

“On and after the date of the amendment to the Employment Agreement, dated as of
May 15, 2008 (the “Amendment”), as Executive Vice President and Chief
Administrative Officer of United, the Executive shall be responsible for the
following areas:  customer experience; human resources; labor relations;
employee experience; safety and security; industry, environmental, corporate and
governmental affairs; and information systems; provided that (i) the Executive
will perform such other duties as he is reasonably directed to perform by the
Chief Executive Officer of United consistent with the Executive’s positions as
Executive Vice President and Chief Administrative Officer of United, and
(ii) following the date of the Amendment, the Chief Executive Officer of United
may determine that the Executive shall cease to be responsible for one or more
of the foregoing areas, so long as the Executive’s level of overall
responsibility with respect to the Company shall remain commensurate with the
Executive’s level of responsibility as in effect on the date of the Amendment.”

 

3.             Amendment to Section 3(b). The last sentence of Section 3(b) of
the Employment Agreement shall be amended and restated in its entirety to read
as follows:

 

“The annual bonus under this Section 3(b) will hereinafter be referred to as the
“Annual Bonus” and will be paid at such time and in such manner as set forth in
the applicable annual incentive compensation plan documents.”

 

4.             Amendment to Section 3(e)(A).  Section 3(e)(A) of the Employment
Agreement shall be amended by inserting the following text immediately following
the first sentence thereof:

 

“In consideration for the Executive’s agreeing to remain employed by the Company
notwithstanding the change in his title from Chief Operating Officer to Chief
Administrative Officer, as soon as practicable following the date of the
Amendment (but in no event later than 30 days thereafter), United will cause an
additional amount equal to $820,000 to be deposited in the Executive’s name
under the Secular Trust.  Following the date of the Amendment, for purposes of
this Agreement, the term “Retention Payment” shall mean the original amount of
the Retention Payment plus such additional amount.”

 

5.             Amendment to Section 3(e)(B).  Section 3(e)(B) of the Employment
Agreement shall be amended and restated in its entirety to read as follows:

 

“Subject to the terms and conditions of this Section 3(e)(B) and except as
otherwise provided herein or in Section 3(e)(C) or (D), the Executive’s rights
with respect to 100% of the assets then held by the Secular Trust shall become
vested on February 1, 2009 (the “Vesting Date”), provided that, except as set
forth in the immediately following sentence, in order for the Executive’s rights
with respect to the Secular Trust to become vested, the Executive must remain
actively employed by United until the Vesting Date.  If, prior to the Vesting
Date, the Executive’s employment under this Agreement is terminated
involuntarily for any reason other than Cause (as defined in Section 4(c)),
including as a result of the Executive’s death or Disability (as defined in
Section 4(b)), or if the Executive resigns for Good Reason (as defined in
Section 4(d), as modified by the Amendment), subject to Section 5(k), the
Executive’s rights with respect to all assets then

 

2

--------------------------------------------------------------------------------


 

held by the Secular Trust shall become immediately vested as of the date that
the Release described in Section 5(k) becomes effective and irrevocable (the
“Release Effective Date”).  For the avoidance of doubt, if, prior to the Vesting
Date, the Executive’s employment under this Agreement is terminated
involuntarily for Cause or if the Executive resigns without Good Reason, the
Executive’s rights with respect to all unvested assets then held by the Secular
Trust shall immediately terminate as of the Termination Date and the Executive
shall be entitled to no further payments or benefits with respect to the
unvested portion of the Retention Payment.  In the event that the Executive’s
rights with respect to the assets of the Secular Trust become vested pursuant to
this Section 3(e)(B), the Executive will be entitled to distribution of such
assets not later than 30 days following the date the Executive’s rights thereto
become vested.”

 

6.             Amendment to Section 3(e)(E).  The first and second sentences of
Section 3(e)(E) of the Employment Agreement shall be amended and restated in
their entirety to read as follows:

 

“In addition to the foregoing, United will pay to the Executive an additional
amount (such amount, an “Additional Payment”) such that, after payment by, or on
behalf of, the Executive of all income and employment taxes with respect to any
vested portion of the Retention Payment, including any income and employment
taxes imposed upon the Additional Payment, the Executive retains an amount with
respect to such vested portion of the Retention Payment equal to the aggregate
amount of such taxes imposed on such vested portion of the Retention Payment;
provided, however, that United shall only be obligated to provide the Executive
with Additional Payments with respect to that portion of the Retention Payment
that does not exceed $3,420,000 in the aggregate.  Any Additional Payment will
be paid as soon as practicable following the Executive’s delivery to United of
documentation sufficient to demonstrate the Executive’s entitlement to such
Additional Payment, but in no event later than the end of the year following the
year in which Executive pays (or the Trustee remits) the related tax.

 

7.             Addition of New Section 3(e)(F).  The following text shall be
inserted as new Section 3(e)(F) of the Employment Agreement:

 

“In consideration for the Executive’s agreeing to remain employed by the Company
notwithstanding the change in his title from Chief Operating Officer to Chief
Administrative Officer, as soon as practicable following the date of the
Amendment (and in no event later than 30 days thereafter), the Company shall pay
to the Executive a lump-sum cash payment in an amount equal to $1,359,750, and
following the date of the Amendment, the Executive shall have no further rights
with respect to former Sections 5(d)(B) and (C) of this Employment Agreement and
shall not be entitled to any severance payments from the Company under any other
severance plan, program, policy, agreement or arrangement, except as
specifically provided in Sections 3(e)(B) and 5(e)(ii) of this Agreement.”

 

8.             Amendment to 3(f).  Section 3(f) of the Employment Agreement
shall be amended by inserting the following text at the end thereof:

 

3

--------------------------------------------------------------------------------


 

“To the extent payments under any perquisite program or policy are subject to
Section 409A of the Code, the reimbursement of expenses or in-kind benefits
provided thereunder during a year will not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year. 
In no event shall such an expense be reimbursed after the last day of the year
following the year in which the expense was incurred.  The right to such
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.”

 

9.             Amendment to Section 3(g).  Section 3(g) of the Employment
Agreement shall be amended by inserting the following text at the end thereof:

 

“The reimbursement of expenses during a year will not affect the expenses
eligible for reimbursement in any other year.  In no event shall such an expense
be reimbursed after the last day of the year following the year in which the
expense was incurred.  The right to such reimbursement is not subject to
liquidation or exchange for another benefit.”

 

10.           Amendment to Section 4(d).  Section 4(d) of the Employment
Agreement shall be amended by inserting the following text at the end thereof:

 

“Notwithstanding the foregoing, the Executive must give notice to United within
120 days of the occurrence of the event giving rise, or events which in the
aggregate give rise (or within 120 days after the date he learns or reasonably
should have learned of such event or events, if later), to the Good Reason event
to terminate his employment for Good Reason based on such event(s).  During the
notice period (which shall not be less than 30 days), United shall have the
opportunity to substantially correct the condition that caused the Good Reason,
in which case Good Reason shall no longer exist with respect to such condition. 
In addition, for the avoidance of doubt, the parties hereby agree that the
Executive shall not be entitled to resign for Good Reason as a result of any
changes to the Executive’s position, status, office, title, authority, duties or
responsibilities that are consistent with Section 1(b) of this Agreement (as
modified by the Amendment) and that such changes shall be deemed not to
constitute a diminution in such position, authority, duties or
responsibilities.”

 

11.           Amendment to Section 4(e).  The definition of “Change of Control”
set forth in Section 4(e) shall be amended and restated in its entirety to read
as follows:

 

“Change of Control” means a “Change of Control”, “Change in Control” or similar
defined term that means a change in ownership or effective control of the
Company, in each case, as defined in any employment or severance agreement that
is entered into following the date of the Amendment between the Company and any
Executive Vice President of UAL (other than the Executive) that provides for
enhanced severance or termination benefits in the event of a termination of such
Executive Vice President’s employment following a change of control of the
Company (any such agreement, an “EVP Change of Control Agreement”).

 

12.           Amendment of Section 4(g).  The proviso of the first sentence of
Section 4(g) shall be amended to read as follows:

 

4

--------------------------------------------------------------------------------


 

“provided that if, within thirty (30) days after any Notice of Termination is
given with respect to a termination for Cause, a termination for Good Reason or
a termination for Disability, the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, the
Termination Date will be the date on which the dispute is finally determined,
either by mutual written agreement of the parties, by a binding and final
arbitration award or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal therefrom having expired and no
appeal having been perfected), but in no event will the Termination Date be
later than the latest possible date that would allow sufficient time for both
(A) the Release Effective Date to occur following the Termination Date and
(B) any applicable payments to be made or commence within the period specified
in Section 5(k) of this Agreement.”

 

13.           Amendment of Sections 5(d)(B) and (C).  Sections 5(d)(B) and
(C) shall be deleted in their entirety.

 

14.           Amendment of Sections 5(e)(ii) and (iii).  Sections 5(e)(ii) and
(iii) of the Employment Agreement shall be amended and restated in their
entirely to read as follows:

 

“(ii)  subject to Section 5(k), in lieu of further payments of Base Salary and
Annual Bonus to the Executive for periods subsequent to the Termination Date,
United will, within ten (10) business days after the Termination Date, make a
lump sum cash payment to the Executive in an amount that is equal to the excess
(if any) of (A) the value of any cash severance that would be payable if the
Executive were entitled to cash severance under the formula set forth in any EVP
Change of Control Agreement (but based on the Executive’s compensation, rather
than the compensation of any other Executive Vice President) over (B) the
Special Retention Payment (as defined in Section 5(g)(v)); and

 

(iii)  subject to Section 5(k), United will continue to provide the Executive
and the Executive’s family with welfare and other employee benefits on the same
basis as would apply to the Executive and/or the Executive’s family if the
Executive were entitled to such benefits following the Termination Date pursuant
to any EVP Change of Control Agreement (but based on the welfare and other
employee benefits provided to the Executive, rather than the benefits provided
to any other Executive Vice President) for a period of time equal to the period
of time set forth in the EVP Change of Control Agreement, except as would result
in the duplication of any benefit that the Executive and/or the Executive’s
family would be or become entitled to receive from United under any other plan,
program, policy, agreement or arrangement, and provided that (A) no
reimbursement of expenses or in-kind benefit that the Executive becomes entitled
to receive pursuant to this Section 5(e)(iii) shall be subject to liquidation or
exchange for another benefit, (B) the reimbursement of expenses or in-kind
benefits provided hereunder during a year will not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year, and (C) any such reimbursements shall be made no later than the end of the
year following the year in which the relevant expenses were incurred.

 

For the avoidance of doubt, in no event will the Executive become entitled to
payments and/or benefits pursuant to more than one EVP Change of Control
Agreement, and in the

 

5

--------------------------------------------------------------------------------


 

event that no EVP Change of Control Agreements are in effect as of the date on
which the Executive’s employment with the Company terminates, then as of such
date, Sections 5(e)(ii) and (iii) of this Agreement shall be immediately void
and of no further force or effect.”

 

15.           Amendment to Section 5(g).  Section 5(g) of the Employment
Agreement shall be amended to add the following paragraphs (iv) and (v) to read
as follows:

 

“(iv)  In no event shall any Gross-Up Payment hereunder be made later than the
end of the year following the year in which the Executive pays (or United
remits) the applicable tax.

 

(v)  In the event that the Executive becomes subject to the Excise Tax with
respect to (i) the $820,000 Retention Payment described in Section 3(e)(A),
(ii) the Additional Payment with respect to such $820,000 Retention Payment
described in Section 3(e)(E) or (iii) the $1,359,750 payment described in
Section 3(e)(F) (such payments, collectively, the “Special Retention Payment”),
then notwithstanding Section 5(g)(i) but subject to the other provisions of this
Section 5(g) (including, without limitation, the Floor Amount), the Executive
shall become entitled to a Gross-Up Payment with respect to the portion of the
Special Retention Payment that is subject to the Excise Tax without regard to
whether or not his employment has terminated.  In the event that the Executive
becomes entitled to a Gross-Up Payment while he is still employed by the
Company, the Executive will become entitled to such Gross-Up Payment only with
respect to that percentage of the Excise Tax on the Special Retention Payment
that is equal to the percentage of the Total Payments that is attributable to
the Special Retention Payment, provided that, in no event will the foregoing
provision limit the Executive’s rights with respect to the Gross-Up Payment in
the event of any termination of the Executive’s employment, as set forth in this
Section 5(g).”

 

16.           Amendment to Section 5(k).  Section 5(k) of the Employment
Agreement shall be amended and restated in its entirety to read as follows:

 

“Notwithstanding any provision of this Agreement to the contrary, United shall
not be obligated to make any payments or provide any benefits described in
Sections 5(e)(ii) and (iii), as applicable, and the Executive shall not be
entitled to any accelerated vesting of the Retention Payment pursuant to
Section 3(e)(B), unless and until such time as the Executive (or the Executive’s
estate or legal representative, if applicable) has executed a waiver and release
of claims substantially in the form attached as Exhibit B to this Agreement (the
“Release”), and the Release has become effective and irrevocable in accordance
with its terms.  In addition, in consideration for the payment of any portion of
the Special Retention Payment that is made to the Executive prior to termination
of his employment, in the event that the Executive’s employment terminates for
any reason during or after the Employment Period, the Executive hereby agrees
that, within 60 days following the date the Release is furnished to the
Executive in accordance with this Section 5(k), either (i) the Release Executive
Date shall occur or (ii) the Executive shall pay the Company an amount in cash
equal to the sum of (A) the aggregate value of the portion of the Special
Retention Payment that was paid to the Executive prior to the

 

6

--------------------------------------------------------------------------------


 

Termination Date plus (B) the aggregate value of any portion of the Retention
Payment that was paid to the Executive following the date of the Amendment but
prior to the Termination Date.  The Release shall be furnished to the Executive
by the Company as soon as practical after the date on which the Company or the
Executive receives the Notice of Termination.  Unless forfeited hereunder, any
applicable payments will be made or commence during the same calendar year as
the Executive’s termination, or if later, by the 15th day of the third calendar
month following the termination of employment.  In no event will the Executive
be permitted to designate the calendar year of payment.”

 

17.           Amendment to Section 8(a).  Section 8(a) of the Employment
Agreement shall be amended and restated in its entirety to read as follows:

 

“a.           Limitation on Application.  Upon termination of the Executive’s
employment with the Company for any reason, regardless of whether such
termination occurs during or after the Employment Period, the terms of this
Section 8 shall become effective.”

 

18.           Amendment to Section 9(a).  Section 9(a) of the Employment
Agreement shall be amended and restated in its entirety to read as follows:

 

“a.           Non-Compete; Non-Solicitation.  Without the consent in writing of
the Board, during the Employment Period and, upon termination of the Executive’s
employment with the Company for any reason during or after the Employment
Period, for a period of two years after such termination, (i) the Executive will
not become a consultant to, or an officer, employee, agent, advisor, principal,
partner, director or substantial stockholder of any airline, air carrier, or any
company or other entity affiliated, directly or indirectly, with another airline
or air carrier, including holding company thereof, and (ii) the Executive will
not, directly or indirectly, for the benefit of any airline or air carrier or
any company or other entity affiliated, directly or indirectly, with another
airline or air carrier other than United, solicit the employment or services of,
hire, or assist in the hiring of any person who is employed as a management
employee.”

 

19.           Amendment of Section 10(c).  Section 10(c) of the Employment
Agreement shall be amended by adding the following text at the end thereof:

 


“UNITED SHALL REIMBURSE THE EXECUTIVE FOR ALL REASONABLE LEGAL FEES AND EXPENSES
INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE NEGOTIATION AND DRAFTING OF THE
AMENDMENT, AND SHALL INDEMNIFY AND HOLD THE EXECUTIVE HARMLESS, ON AN AFTER-TAX
BASIS, FOR ANY TAX IMPOSED ON THE EXECUTIVE AS A RESULT OF PAYMENT BY UNITED OF
SUCH LEGAL FEES AND EXPENSES.  IN NO EVENT SHALL SUCH REIMBURSEMENT OF LEGAL
FEES BE MADE LATER THAN THE END OF THE YEAR FOLLOWING THE YEAR IN WHICH
EXECUTIVE INCURS THE FEES, AND IN NO EVENT SHALL THE PAYMENT OF ANY GROSS-UP
AMOUNTS PAID WITH RESPECT TO THE REIMBURSEMENT OF LEGAL FEES BE MADE LATER THAN
THE END OF THE YEAR FOLLOWING THE YEAR IN WHICH THE EXECUTIVE PAYS (OR UNITED
REMITS) THE APPLICABLE TAX.”


 

20.           Amendment of Section 10(g).  Section 10(g) of the Employment
Agreement shall be amended by adding the following as the penultimate sentence
thereto:

 

7

--------------------------------------------------------------------------------



 


“ANY SUCH REIMBURSEMENT OF ATTORNEYS’ FEES AND COSTS TO THE EXECUTIVE UNDER THE
PRECEDING SENTENCES WILL BE MADE NO LATER THAN THE END OF THE YEAR FOLLOWING THE
YEAR IN WHICH THE EXECUTIVE PREVAILS IN SUCH ARBITRATION OR LITIGATION, AS
APPLICABLE.”


 

21.           Amendment of Section 10(n).  Section 10(n) of the Employment
Agreement shall be amended and restated in its entirety to read as follows:

 

“It is the intention of United and the Executive that the provisions of this
Agreement comply with Section 409A of the Code (“Section 409A”) in a manner that
does not impose additional taxes, interest or penalties upon the Executive
pursuant to Section 409A, and all provisions of this Agreement will be construed
and interpreted in a manner consistent with Section 409A and this
Section 10(n).  Each of the payments of severance and continued benefits under
Section 5 above are designated as separate payments for purposes of the
short-term deferral rules under Treasury Regulation
Section 1.409A-1(b)(4)(i)(F), the exemption for involuntary terminations under
separation pay plans under Treasury Regulation Section 1.409A-1(b)(9)(iii), and
the exemption for medical expense reimbursements under Treasury Regulation
Section 1.409A-1(b)(9)(v)(B).  As a result, (A) payments that are made on or
before the 15th day of the third month of the calendar year following the
applicable year of termination, (B) any additional payments that are made on or
before the last day of the second calendar year following the year of
Executive’s termination (other than due to Retirement) and do not exceed the
lesser of two times his rate of pay or two times the limit under Code
Section 401(a)(17) then in effect, and (C) any payments of continued medical
benefits that are made during the applicable COBRA continuation period, are
exempt from the requirements of Code Section 409A.  As Executive is designated
as a “specified employee” within the meaning of Code Section 409A, to the extent
the payments to be made during the first six month period following Executive’s
separation from service (within the meaning of Section 409A) exceed such exempt
amounts, the payments shall be withheld and the amount of the payments withheld
will be paid in a lump sum, without interest, during the seventh month after
Executive’s termination.  Any payment or benefit that would be considered
deferred compensation subject to, and not exempt from, Section 409A, payable or
provided upon a termination of employment shall only be paid or provided to the
Executive to the extent such termination constitutes a separation from service
(within the meaning of Section 409A).  Except as specifically provided in
Sections 3(e)(v), 5(g)(ii) and 10(c), the Executive is solely responsible and
liable for the satisfaction of all taxes and penalties that may arise in
connection with this Agreement (including any taxes arising under Section 409A),
and United shall not have any obligation to indemnify or otherwise hold the
Executive harmless from any or all of such taxes.”

 

22.           Full Force and Effect.  For the avoidance of doubt, except to the
extent expressly modified by this Amendment, all terms of the Employment
Agreement will remain in full force and effect.

 

23.           Governing Law.  This Amendment will be governed by, construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to its principles of conflicts of laws.

 

8

--------------------------------------------------------------------------------


 

24.           Entire Agreement.  This Amendment, together with the Employment
Agreement and the trust agreement, contains the entire agreement between United
and the Executive concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between United and the Executive with respect hereto.  The
Executive acknowledges and agrees that this Amendment constitutes an amendment
to the Employment Agreement in respect of the Executive’s participation and
rights to any benefits thereunder.  This Amendment may not be modified or
amended except by a writing signed by each of the parties hereto.

 

25.           Successors and Assigns.  This Amendment will be binding on (a) the
Executive and the Executive’s estate and legal representatives and (b) United
and its successors and assigns.

 

26.           Counterparts.  This Amendment may be executed in two or more
counterparts (including via facsimile), each of which will be deemed an original
but all of which together will be considered one and the same agreement.

 

IN WITNESS WHEREOF, United and the Executive have executed this Amendment as of
the date first above written.

 

 

UAL CORPORATION,

 

 

 

 

 

By:

/s/ Paul R. Lovejoy

 

Name:

Paul R. Lovejoy

 

Title:

Senior Vice President,

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

UNITED AIR LINES, INC.,

 

 

 

 

 

By:

/s/ Paul R. Lovejoy

 

Name:

Paul R. Lovejoy

 

Title:

Senior Vice President,

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

EXECUTIVE,

 

 

 

 

 

/s/ Peter D. McDonald

 

Peter D. McDonald

 

9

--------------------------------------------------------------------------------
